OPINION OF THE COURT
Mugglin, J.
During the period from March 1996 to August 1996, plaintiff received services from defendant Ericka Klein, a certified psychiatric social worker, at a facility owned and operated by defendant Community Health Plan—Kaiser Corporation (hereinafter CHP). Plaintiff commenced this action in November 1997 *185seeking to recover damages resulting from the alleged disclosure of medical information contained in her patient file by defendant Christen Adey, a medical records clerk employed by CHP. Plaintiffs amended complaint alleged six causes of action based on the disclosure of confidential information: (1) negligent disclosure of confidential information, (2) statutory fight of action for breach of confidentiality, (3) intentional revelation of confidential information by a CHP employee, (4) inadequate policies and procedures, (5) negligent supervision and training, and (6) the intentional infliction of emotional distress.
CHP and Klein jointly moved pursuant to CPLR 3211 (a) (7) to dismiss the amended complaint in its entirety against Klein and the second through sixth causes of action against CHP. By order entered May 27, 1998, Supreme Court granted the entirety of the relief requested by CHP and Klein. Plaintiff did not, however, file a notice of appeal from the order at that time. Following joinder of issue by CHP and Adey with respect to the amended complaint, plaintiff moved for partial summary judgment on the issue of liability based upon the first cause of action asserted in the amended complaint for breach of confidentiality, and CHP cross-moved seeking summary judgment dismissing this remaining cause of action against it.
Due to the failure of Adey to oppose plaintiff’s motion, Supreme Court granted partial summary judgment on the issue of liability against Adey and directed that the issue of damages proceed to trial immediately. As to CHP, Supreme Court denied plaintiffs motion for partial summary judgment and granted CHP’s cross motion, relying on the doctrine of respondeat superior to hold that, since the disclosure by Adey was not within the scope of her employment, CHP was not liable for the alleged disclosure. Plaintiff now appeals both from the order entered May 27, 1998 and the order entered May 4, 1999 which granted CHP’s motion for summary judgment dismissing the remaining cause of action.
Initially, it is appropriate to examine the issue of the timeliness of the appeal from the order entered May 27, 1998, because the failure to file a timely notice of appeal deprives this Court of any authority to hear and determine the matter (see, Hecht v City of New York, 60 NY2d 57, 61; Austin & Co. v Reichert Constr. Corp., 151 AD2d 851, lv denied 75 NY2d 704; Glickman v Sami, 146 AD2d 671, lv denied 149 AD2d 458). Since the May 27, 1998 order was nonfinal as to CHP and plaintiff (it disposed of some, but not all issues arising from the same set of facts), it is properly reviewable with respect to *186CHP under the notice of appeal filed by plaintiff with regard to the May 4, 1999 order of Supreme Court dismissing the remaining cause of action alleged against CHP since that order constitutes a final judgment (see, CPLR 5501 [a] [1]; Burke v Crosson, 85 NY2d 10, 15-16).
Next, we affirm the denial of plaintiffs motion for partial summary judgment but reverse the grant of CHP’s motion for summary judgment dismissing the first cause of action against it. Initially, we observe that although plaintiff employs the term negligence in the first cause of action, its gravamen is fundamentally the breach of the fiduciary duty of confidentiality (see, MacDonald v Clinger, 84 AD2d 482). More than 150 years ago, New York codified the preexisting common-law privilege for doctor patient communications in order to nurture a relationship of trust in health care settings. CPLR 4504 codifies this duty to maintain the confidentiality of patient treatment records. CHP, as a Public Health Law article 44 medical corporation, is bound by the disclosure strictures which govern a physician patient relationship (see, CPLR 4504 [a]). Moreover, the Legislature has also recognized the legal duty of health maintenance organizations to preserve patient confidentiality by enacting Public Health Law § 4410 (2), which prohibits the disclosure of any information acquired in the course of rendering professional services. The Legislature has further seen fit to extend privileged communication protection to other health- and mental health professionals, including as is relevant here, social workers (see, CPLR 4508). This cloak of confidentiality wraps around more than the health care professional who renders the services, as CPLR 4508 (a) further directs, “nor shall any clerk, stenographer or other person working for the same employer as the certified social worker * * * be allowed to disclose any such communication or advice given thereon.” Adey, the clerical employee involved in the disclosure at issue, was employed by CHP, the same employer as employed Klein, the social worker who treated plaintiff (see, Matter of Jeanne TT., 184 AD2d 895, 897), and hence Adey is also a person governed by the statute (see, id., at 897).
Although the statutes and regulations requiring physicians (and medical corporations) to protect the confidentiality of patient information gained during the course of treatment clearly express the State’s public policy, they do not constitute a basis upon which plaintiff may maintain a cause of action against CHP since a private right of action springing from such statutes has not been recognized (see, e.g., Waldron v Ball *187Corp., 210 AD2d 611, 613, lv denied 85 NY2d 803). Instead, the duty not to disclose confidential personal information springs from the implied covenant of trust and confidence that is inherent in the physician patient relationship, the breach of which is actionable as a tort (see, Harley v Druzba, 169 AD2d 1001, 1002; Tighe v Ginsberg, 146 AD2d 268, 271; MacDonald v Clinger, supra). Our Court has enunciated that “communications to be fostered in the social worker/client relationship are confidential” and a “plaintiff is entitled to invoke the privilege of professional confidence, a breach of which is actionable as a tort even though it arises from a contractual relationship” (Harley v Druzba, supra, at 1002).
While a private cause of action may not be predicated on CPLR 4504, 4508 or Public Health Law § 4410 (2), these statutes define and impose the scope of the actionable duty of confidentiality which arises between certain health care providers, such as CHP, and their patients. CHP, as a medical corporation, can only act through its agents, servants or employees. Consequently, the duty owed plaintiff by CHP to protect patient confidences, if breached, makes CHP directly responsible. To hold otherwise would render meaningless the imposition of such a duty on a medical corporation, since the wrongful disclosure of confidential information would never be within the scope of the employment of its employees.
We next determine that Supreme Court correctly denied plaintiffs motion for summary judgment. We observe that in the absence of permission from the patient, waiver or legal justification, there is no defense to a cause of action seeking to recover damages for wrongful dissemination of confidences by persons or entities upon whom such duty of protection is imposed. Although CHP, in defense of this action, does not assert consent, waiver or legal justification, this record is unclear as to the nature and extent of disclosure made by CHP’s employee, Adey, such that Supreme Court correctly denied plaintiffs motion for partial summary judgment.
Lastly, we hold that Supreme Court correctly dismissed the second cause of action for the reasons previously stated since none of the statutes pleaded create any statutory right of action. Moreover, Supreme Court correctly dismissed the third, fourth and fifth causes of action since these constitute either a restatement of the first cause of action or are duplicative thereof. Similarly, we find that Supreme Court properly dismissed the sixth cause of action alleging intentional infliction of emotional distress. Conduct alleged in the amended *188complaint is not so outrageous in character and so extreme in degree as to go beyond all possible bounds of decency and to be regarded as atrocious and utterly intolerable in a civilized community (see, Murphy v American Home Prods. Corp., 58 NY2d 293).